      Case: 1:21-cv-00303-DRC Doc #: 18 Filed: 06/03/21 Page: 1 of 4 PAGEID #: 220




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 DELTRO ELECTRIC LTD.
                                                  Case No. 1:21-cv-00303
         Plaintiff
                                                  Judge Douglas R. Cole
 v.
                                                  Magistrate Judge Karen L. Litkovitz
 ELECTRIC POWER SYSTEMS
 INTERNATIONAL, INC., et al.

         Defendants


   PLAINTIFF DELTRO ELECTRIC LTD.’S MOTION TO EXTEND TIME TO
 RESPOND TO DEFENDANT ELECTRIC POWER SYSTEMS INTERNATIONAL,
                     INC.’S COUNTERCLAIMS

         Pursuant to Fed. R. Civ. P. 6(b)(1)(A), Plaintiff Deltro Electric Ltd. (“Deltro”) moves

to extend the time to respond to Defendant Electric Power Systems International, Inc.’s

Counterclaims until after Deltro’s Motion for Remand has been adjudicated.

         A memorandum in support and proposed order are attached.


                                             Respectfully submitted,

                                             /s/ Nicholas W. Schwandner
                                             Nicholas W. Schwandner (0086471)
                                             Trial Attorney
                                             SCHWANDNER LAW FIRM LLC
                                             119 E. Court St., Suite 504
                                             Cincinnati, OH 45202
                                             T: 513-429-4099
                                             F: 513-772-7904
                                             ns@schwanlawfirm.com

                                             Counsel for Plaintiff
                                             Deltro Electric, Ltd.
   Case: 1:21-cv-00303-DRC Doc #: 18 Filed: 06/03/21 Page: 2 of 4 PAGEID #: 221




                              MEMORANDUM IN SUPPORT

       This case arises from the construction of an electric power generating facility (the

“Project”) in Ohio. Plaintiff Deltro Electric Ltd. (“Deltro”) is a subcontractor on the Project.

Defendant Electrical Power Systems International, Inc. (“EPS”) is a subcontractor to Deltro

on the Project.

       Deltro initiated this action in the Court of Common Pleas for Brown County, Ohio.

EPS then improperly removed the action. Specifically, EPS failed to obtain the necessary

consent and joinder in the removal of all Defendants, failed to demonstrate its removal was

allowed under the forum-defendant rule, and removed based on diversity jurisdiction

without demonstrating diversity exists.

       EPS has since filed its Answer with Counterclaims (ECF No. 14) against Deltro.

The deadline for Deltro to move, plead, or otherwise respond to the Counterclaims is June

4, 2021. As described in Deltro’s pending Motion for Remand (ECF No. 16), the case

appears to be improperly before this Court and Deltro has sought remand.

       Deltro requests that its time to move, plead, or otherwise respond to the

Counterclaims be extended to 14 days after the Motion for Remand has been ruled upon.

       Good cause exists for the requested extension. Deltro is still evaluating EPS’s

Counterclaims, but a motion to dismiss certain of the counts may be warranted. If the

pending Motion for Remand is granted, it would render Deltro’s motion to dismiss moot. It

would further require re-briefing the issues in the state court. Granting the extension will

avoid both Deltro and EPS engaging in potentially duplicative motions practice.

       In the event Deltro instead answers the Counterclaims without motion, good cause

for the extension still exists. EPS only recently filed the Counterclaims on May 14, 2021. A

scheduling order has not yet been issued and the case has only been pending for a short



                                               2
   Case: 1:21-cv-00303-DRC Doc #: 18 Filed: 06/03/21 Page: 3 of 4 PAGEID #: 222




time. The extension will not result in undue delay or prevent compliance with a scheduling

order.

         Additionally, Deltro does not want to inadvertently act inconsistently with its

Motion for Remand by engaging the Court’s jurisdiction at the same time as it has raised

the apparent lack of jurisdiction.

         EPS will not be prejudiced by the extension. Rather, EPS will also benefit from the

extension by the potential avoidance of duplicative motions practice should the case be

remanded.

         This is Deltro’s first request for an extension.

         For the foregoing reasons, Deltro requests that its deadline to move, plead, or

otherwise respond to EPS’s Counterclaims be extended until 14 days after the Motion for

Remand has been decided. In the alternative, if that extension is denied, Deltro requests

that its deadline be extended until 14 days after the Court’s ruling on this motion.


                                              Respectfully submitted,

                                              /s/ Nicholas W. Schwandner
                                              Nicholas W. Schwandner (0086471)
                                              Trial Attorney
                                              SCHWANDNER LAW FIRM LLC
                                              119 E. Court St., Suite 504
                                              Cincinnati, OH 45202
                                              T: 513-429-4099
                                              F: 513-772-7904
                                              ns@schwanlawfirm.com

                                              Counsel for Plaintiff
                                              Deltro Electric, Ltd.



                                 CERTIFICATE OF SERVICE




                                                 3
   Case: 1:21-cv-00303-DRC Doc #: 18 Filed: 06/03/21 Page: 4 of 4 PAGEID #: 223




       I certify that a copy was filed electronically on June 3, 2021 via the Court’s CM/ECF

system, which will serve notification upon:

 Stephen Intihar                                  Heather M. Hawkins
 Alexandra Parriman                               Anna M. Greve
 Bricker & Eckler LLP                             Taft Stettinius & Hollister LLP
 100 South Third St.                              425 Walnut St., Ste. 1800
 Columbus, OH 43215                               Cincinnati, OH 45202
 Counsel for Defendant                            Counsel for Defendant
 CIT Bank, NA                                     Hillcrest Solar I, LLC

 Theresa L. Nelson
 Graydon Head & Ritchey LLP
 312 Walnut St., Ste. 1800
 Cincinnati, OH 45202
 Counsel for Defendant
 Electric Power Systems International, Inc.


                                          /s/ Nicholas W. Schwandner
                                          Nicholas W. Schwandner




                                              4
